DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.
 


Status of Claims
Claims 1, 2, 7, 8, 10-13, 15, and 21-33 are pending in this application.
Cancellation of claims 3-5, 14 and 16 is acknowledged.
Claims 21-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.
Claims 10-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 2, 7, 8, 15, and 28-33 are examined.


Withdrawn Rejections
The rejection of claims 32 and 33 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendments to claims 32 and 33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 17 August 2022:
Claims 1, 2, 7, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (“Karp”, US 2017/0100342, cited by Applicant in IDS filed 29 May 2020) in view of Baumgart et al. (“Baumgart”, Aliment. Pharmacol. Ther., 17:1273-1281, 2003).
Karp teaches a non-covalently assembled hydrogel or organo-gel composition (e.g., abstract).  Low molecular weight (<2,500 Da) materials assemble to form the hydrogel or organo-gel, with nanostructures that resist disassembly or destabilization in serum for an extended period of time (id.).  A preferred gelator to form the gel is ascorbyl palmitate (e.g., paragraph [0010]; see instant claim 1).  The gels are formed by heating then cooling a solution of the gelator in solvent (e.g., paragraph [0014]; see instant claim 2).  The gels can be processed into particles which retain the nanostructures (e.g., paragraph [0009]; see instant claims 1 and 7).  The composition is used to deliver one or more therapeutic, prophylactic, or diagnostic agents (e.g., abstract), which may be entrapped or encapsulated with the nanofibrous structures of the gel composition (e.g., paragraph [0061]).  The assembled nanostructures can also be used to co-deliver multiple agents (e.g., paragraph [0062]).  Encapsulated agents can include anti-inflammatory drugs and immunosuppressants (e.g., paragraph [0063]).  Since Karp teaches suitable active agents include anti-inflammatory drugs and immunosuppressants, the selection of these actives as the active in the composition of Karp amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  The compositions can be administered through various known regional delivery techniques, including to the intestinal tract (e.g., paragraph [0119]); suitable oral dosage forms include tablets, capsules, solutions, suspensions, syrups, and lozenges (e.g., paragraph [0094]). 
While Karp teaches encapsulated agents can include anti-inflammatory drugs, immunosuppressants, and cytokines, Karp does not specifically teach the elected active agent tacrolimus (instant claim 1).
However, Baumgart teaches oral tacrolimus (an immunosuppressant) is safe and effective in refractory inflammatory bowel disease (e.g., abstract).  Note Applicant’s specification teaches inflammatory bowel disease as a disease to be treated (e.g., see as-filed specification, page 50).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select tacrolimus as an active agent in the composition of Karp; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the selection of tacrolimus is already known to be a suitable anti-inflammatory and immunosuppressant in oral dosage forms, and provides the benefit of treatment of inflammatory bowel disease, as taught by Baumgart, and Karp teaches active agents include anti-inflammatory drugs and immunosuppressants.  Therefore, the skilled artisan, when considering a suitable species of anti-inflammatory and/or immunosuppressant, would look to the teachings of Baumgart and consider them relevant, and would select tacrolimus as such anti-inflammatory and/or immunosuppressant, with a reasonable expectation of success because tacrolimus is suitable in oral dosage forms, as taught by Baumgart, and Karp teaches its compositions may be delivered orally to the intestinal tract.
Regarding the drug loading (claim 1 as amended), the phrase “drug loading” is interpreted to mean the amount of active agent (tacrolimus) by total amount of active agent and gelator (ascorbyl palmitate); e.g. see as-filed specification at page 3, lines 25-28 and Table 1).  Karp teaches its stabilizing agents such as therapeutics may be present in amounts of 5-12 mole% (e.g., paragraph [0011]).  For tacrolimus and ascorbyl palmitate, this results in a drug loading of approximately 10-23%, which is within Applicant’s claimed range.
Regarding claims 7 (as amended) and 28-31, Karp teaches its composition may be nanoparticles which are dried via freeze-drying (lyophilization), and a suitable liquid carrier can be added to rehydrate and suspend the assembled nanostructures upon use (e.g., paragraph [0082]).
Regarding claims 32 and 33, Karp teaches the nanostructures (e.g., fibers, sheets) can have a length and/or width of several microns, such as 1-25 microns (e.g., paragraph [0103]); the particles (e.g., lamellae) can also have a width of 3-5 nm to several microns, or fibers with a width of 100-900 nm with lengths of several microns or longer (e.g., paragr4aph [0104]).

Claims 1, 2, 7, 8, 15, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Baumgart as applied to claims 1-3, 7, 16, and 28-33  above, and further in view of Li et al. (“Li”, World J. Gastroenterol., 20(48):18177-18188, 2014), and Veas et al. (“Veas”, US 2007/0009926).
 The inventions of Karp and Baumgart are delineated above (see paragraph 17, above).
Specifically regarding claims 8 and 15, Karp further teaches suitable active agent also include cytokines (e.g., paragraph [0063]), and that assembled nanostructures can also be used to co-deliver multiple agents (e.g., paragraph [0062]).  Since Karp teaches suitable active agents include anti-inflammatory drugs, immunosuppressants, and cytokines, and that multiple agents may be co-delivered, the selection of an anti-inflammatory drug or immunosuppressant with a cytokine amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
While Karp teaches encapsulated agents can include anti-inflammatory drugs, immunosuppressants, and cytokines, and Baumgart teaches tacrolimus as an anti-inflammatory drug and immunosuppressant, the combined prior art does not specifically teach the elected active agent IL-22 (instant claims 8 and 15).
Li et al teaches IL-22, a cytokine, induces antimicrobial molecules and proliferative and antiapoptotic pathways, which help prevent tissue damage and aid in its repair, thus playing a beneficial role in IBD by enhancing intestinal barrier integrity and epithelial innate immunity (e.g., abstract).  Note Applicant’s specification teaches inflammatory bowel disease as a disease to be treated (e.g., see as-filed specification, page 50).  Veas is in the field of compositions comprising IL-22 for therapeutic use (e.g., abstract), and teaches said compositions are advantageously prepared for administration by the oral or mucosal route, in forms such as tablets, pills, capsules, or drops (e.g., paragraphs [0027], [0028]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include IL-22 with tacrolimus as active agents in the composition of Karp; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because IL-22 is already known to be a suitable cytokine in oral dosage forms, as taught by Veas, and also provides the benefit of treatment of inflammatory bowel disease, as taught by Li, and Karp teaches active agents include cytokines.  Therefore, the skilled artisan, when considering a suitable species of cytokine, would look to the teachings of Li and Veas and consider them relevant, and would select IL-22 as such cytokine, with a reasonable expectation of success because IL-22 is suitable in oral dosage forms, as taught by Veas, and Karp teaches its compositions may be delivered orally to the intestinal tract.


Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive.  
Applicant first argues Baumgart teaches low systemic levels of tacrolimus must be maintained to reduce its side effects.  Applicant argues Baumgart teaches that “tacrolimus has limited use at the low dosages required for safety”.  This argument is not persuasive because the teachings of Baumgart are relied upon to demonstrate what the ordinarily skilled artisan would understand to be encompassed within the definition of immunosuppressants and anti-inflammatory drugs, as taught by Karp.  Since Karp teaches suitable actives within its composition include immunosuppressants and anti-inflammatory drugs, and Baumgart teaches oral tacrolimus (an immunosuppressant) is safe and effective in refractory inflammatory bowel disease, it would be within the purview of the skilled artisan to select tacrolimus as an active agent in the composition of Karp, with a reasonable expectation of success.  Also note that the instantly claimed invention is directed to a composition rather than a method, and as such is not limited to a particular dosage for administration.  Additionally, Baumgart does not describe the use of tacrolimus as “limited”, but rather describes its use as “an effective and safe alternative treatment option”. 
Applicant also argues the use of a hydrogel allows the amount of tacrolimus delivered to the inflamed intestine to be significantly increased, compared to free oral compositions of tacrolimus, and the hydrogel minimizes the blood serum levels of tacrolimus compared to free oral compositions.  This argument is not persuasive because Karp already teaches its compositions may be delivered to the intestinal tract (e.g., paragraph [0119]), and Applicant has not provided or pointed to any objective evidence comparing amount of tacrolimus delivered and/or blood serum levels of tacrolimus.
Applicant further argues the nanostructured gel could be formed having a drug loading of between about 2% and about 30% by weight of tacrolimus, with an encapsulation efficiency of up to 97%, which Applicant characterizes as unexpected.  Applicant argues that, with docetaxel, Karp achieved “a drug loading of 0.25% and an encapsulation efficiency of 30%”.  Applicant argues a person of ordinary skill in the art would not have been motivated by the teachings in Karp to incorporate a compound with very low water solubility, such as tacrolimus, since “a loading of 0.25%” was achieved for docetaxel.
This argument is not persuasive because Karp does not teach “drug loading” in its Example 1, but rather “drug loading efficiency”.  For the amount of active agent per the total amount of loaded hydrogel (i.e., the total amount agent and gelator, which is the drug loading), Karp teaches amounts of 5-12 mole%, which, for tacrolimus, results in a range of approximately 10-23%, which is within the range claimed.  
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611